Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 29, 2021

                                       No. 04-21-00196-CR

                               Ricky Maurice RICHARDSON, Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 5898
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

        The reporter’s record was originally due on June 14, 2021. On June 18, 2021, the Clerk’s
Office notified Court Reporter Tonya Thompson that the reporter’s record was late. Ms.
Thompson was instructed to file a Notification of Late Record explaining the delay within ten
days, or to file the reporter’s record within thirty days. Neither a response nor the record has
been filed in this court.

        It is therefore ORDERED that Ms. Thompson file the reporter’s record in this court no
later than August 9, 2021. If the record is not received by that date, an order will be issued
directing Ms. Thompson to appear before this court to show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Thompson by certified mail, return receipt requested, and by United States
mail. And, because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court